Judgment unanimously affirmed. Memorandum: In affirming this judgment of conviction we deem it necessary to repeat the often reiterated admonition that a prosecutor in summation must not make himself an unsworn witness to support his case by his veracity and official position (Berger v. United States, 295 U. S. 78, 88; People v. Lovello, 1 N Y 2d 436, 439; People v. Castelo, 24 A D 2d 827). The reason why such conduct is uniformly condemned is because a public prosecutor is a quasi-judicial officer representing the State and presumed to act not to obtain a conviction but impartially in the interest only of justice (People v. Fielding, 158 N. Y. 542, 547). While the prosecutor’s conduct in this case was uncalled for and improper, as he himself recognized and as evidenced by his apology, we agree with the trial court that the evidence at a post-trial hearing did not establish sufficient prejudicial effect upon the jury to warrant vacating the judgment. (Appeal from judgment of Steuben County Court, convicting defendant of assault, second degree and reckless endangerment, second degree.) Present — Marsh, J. P., Moule, Cardamone and Simons, JJ.